COURT OF APPEALS OF VIRGINIA


Present: Judge Beales, Senior Judge Annunziata and Retired Judge Hodges ∗


WALTER J. BOOKER, SR.
                                                               MEMORANDUM OPINION ∗∗
v.     Record No. 0568-09-4                                         PER CURIAM
                                                                 SEPTEMBER 1, 2009
KENAN ADVANTAGE GROUP, INC.
 AND AMERICAN ZURICH INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Walter J. Booker, Sr., pro se, on brief).

                 (Lynn McHale Fitzpatrick; Franklin & Prokopik, P.C., on brief), for
                 appellees.


       Walter J. Booker, Sr. (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he had failed to prove his need for unicondylar knee replacement

surgery is causally related to his work-related accident on March 30, 2006.

       Notwithstanding the deficiencies in claimant’s opening brief and appendix due to his

failure to comply with Rules 5A:20(d) and 5A:25, we have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Booker v. Kenan Advantage Group,

Inc., VWC File No. 228-19-73 (Feb. 11, 2009). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before




       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the Court and argument would not aid the decisional process. See Code § 17.1-403;

Rule 5A:27. 1

                                                                                    Affirmed.




       1
        In summarily affirming the commission’s decision, we considered only the issues which
were properly before the commission and considered by it in rendering its decision.
                                         -2-